In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00025-CR
____________

DORRAL LAMON MARSENBURG, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 180th District Court 
Harris County, Texas
Trial Court Cause No. 1067806



MEMORANDUM  OPINION
	We lack jurisdiction to hear this appeal.  Appellant, Dorral Lamon
Marsenburg, pleaded guilty to the offense of possession of a controlled substance,
and, in accordance with his plea bargain agreement with the State, the trial court
sentenced appellant to confinement for two years.  Along with the plea, appellant,
appellant's counsel, and the State signed a stipulation of evidence which included,
among others, the following statements: "I intend to enter a plea of guilty and
understand that the prosecutor will recommend that my punishment should be set at
four years TDC; I agree to that recommendation...Further, I waive my right of appeal
which I may have should the court accept the foregoing plea bargain agreement
between myself and the prosecutor."  The trial court's judgment is stamped, "Appeal
waived.  No permission to appeal granted."  
	 After the trial court sentenced appellant to punishment that fell within the
terms of the plea bargain agreement, the trial court certified that this case is a plea-
bargain case and the defendant has no right to appeal.  Appellant did not request the
trial court's permission to appeal any pre-trial matters, and the trial court did  not give 
permission for appellant to appeal.   Appellant filed a timely  pro se notice of appeal. 
This appeal followed.
	We conclude that the certification of the right of appeal filed by the trial
court is supported by the record and that appellant has no right of appeal due to the
agreed plea bargain.  Tex. R. App. P. 25.2(a).  Because appellant has no right of
appeal, we  must dismiss this appeal "without further action." Chavez v. State, 183
S.W.3d 675, 680 (Tex. Crim. App. 2006).
 
	Accordingly, the appeal in Trial Court Cause Number 1067806 is
dismissed for lack of jurisdiction.
	Any pending motions are denied as moot.
PER CURIAM

Panel consists of Justices Taft, Jennings, and Bland.
Do not publish. Tex. R. App. P. 47.2(b).